 


109 HR 4141 IH: To amend the Help America Vote Act of 2002 to permit individuals to use a national write-in absentee ballot to cast votes in elections for Federal office, and for other purposes.
U.S. House of Representatives
2005-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4141 
IN THE HOUSE OF REPRESENTATIVES 
 
October 25, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Help America Vote Act of 2002 to permit individuals to use a national write-in absentee ballot to cast votes in elections for Federal office, and for other purposes. 
 
 
1.Use of National Federal Write-In Absentee Ballot 
(a)In GeneralSubtitle A of title III of the Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended— 
(1)by redesignating sections 304 and 305 as sections 305 and 306; and 
(2)by inserting after section 303 the following new section: 
 
304.Use of National Federal write-in absentee ballot 
(a)In GeneralAny person who is otherwise qualified to vote in a Federal election in a State shall be permitted to use the national Federal write-in absentee ballot prescribed by the Election Assistance Commission under section 247 to cast a vote in an election for Federal office. 
(b)Submission and processing 
(1)In generalExcept as otherwise provided in this section, a national Federal write-in absentee ballot shall be submitted and processed in the manner provided under the standards prescribed by the Commission under section 247(b). 
(2)DeadlineAn otherwise eligible national Federal write-in absentee ballot shall be counted if postmarked or signed before the close of the polls on election day and received by the appropriate State election official on or before the date which is 10 days after the date of the election or the date provided for receipt of absentee ballots under State law, whichever is later. 
(c)Special rulesThe following rules shall apply with respect to national Federal write-in absentee ballots: 
(1)In completing the ballot, the voter may designate a candidate by writing in the name of the candidate or by writing in the name of a political party (in which case the ballot shall be counted for the candidate of that political party). 
(2)In the case of the offices of President and Vice President, a vote for a named candidate or a vote by writing in the name of a political party shall be counted as a vote for the electors supporting the candidate involved. 
(3)Any abbreviation, misspelling, or other minor variation in the form of the name of a candidate or a political party shall be disregarded in determining the validity of the ballot.. 
(b)Conforming AmendmentSection 401 of the Help America Vote Act of 2002 (42 U.S.C. 15511) is amended by striking and 303 and inserting 303, and 304. 
(c)Clerical AmendmentThe table of contents of the Help America Vote Act of 2002 is amended— 
(1)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306; and 
(2)by inserting after the item relating to section 303 the following new item: 
 
 
Sec. 304. Use of national Federal write-in absentee ballot.  
2.Establishment of Ballot and Standards 
(a)In GeneralSubtitle C of title II of the Help America Vote Act of 2002 (42 U.S.C. 15381 et seq.) is amended— 
(1)by redesignating section 247 as section 248; and 
(2)by inserting after section 246 the following new section: 
 
247.National Federal Write-In Absentee Ballot 
(a)Form of BallotThe Commission shall establish a national Federal write-in absentee ballot (including a secrecy envelope and mailing envelope for such ballot) for use in elections for Federal office. 
(b)StandardsThe Commission shall prescribe standards for— 
(1)distributing the national Federal write-in absentee ballot, including standards for distributing such ballot through the Internet; and 
(2)processing and submission of the national Federal write-in absentee ballot.. 
(b)Clerical AmendmentThe table of contents of the Help America Vote Act of 2002 is amended— 
(1)by redesignating the item relating to section 247 as relating to section 248; and 
(2)by inserting after the item relating to section 246 the following new item: 
 
 
Sec. 247. National Federal write-in absentee ballot. 
(c)Effective DateThe Election Assistance Commission shall establish a national Federal write-in absentee ballot under section 247(a) of the Help America Vote Act of 2002 (as amended by subsection (a)), and prescribe standards relating to the ballot under section 247(b) of such Act, not later than January 1, 2006.  
 
